Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2020 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 07/28/2020, with respect to the rejection(s) of claim(s) 1 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Saes et al. (US 2012/0223649 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 3, 7-9, 13-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0314761 A1, hereinafter “Kim”) in view of Saes et al. (US 2012/0223649 A1, hereinafter “Saes”).

As to claim 1, Kim (Fig. 1) discloses a luminance controlling unit (100) comprising: 
a luminance controller (150) that controls luminance of a pixel array (Para. 0056), the pixel array including pixels each including a current-driven self-luminescent element (Para. 0052), 
the luminance controller performing, on a basis of an image signal, a dynamic control of a duty
ratio of a voltage pulse (Fig. 2B) that is output by a first voltage source (Fig. 1 element 160) and a potential difference (Fig. 4 element ∆V1) between the voltage pulse and a second voltage (ELVSS1) that is output by a second voltage source (Fig. 1 element 160; Para. 0083), the duty ratio being directed to controlling of light emission and light extinction of the current-driven self-luminescent element (Para. 0059-0061),
wherein the luminance controller causes, on the basis of the image signal, the potential difference to be less than a default potential difference (Fig. 4 element ∆V3; Para. 0085-0087, if we consider ∆V3 a default potential difference, then ∆V1 is less than the default potential difference), and adjusts the duty ratio (Fig. 2B; Para. 0065-0066, the duty ratio is adjusted), and
wherein the default duty ratio is an initial duty ratio of the voltage pulse that is output by the first voltage source (Fig. 2A-2B, normal mode is a default mode).
Kim does not disclose a second voltage source that is different from the first voltage source,
wherein the luminance controller causes, on the basis of the image signal, the potential difference to be less than a default potential difference, and causes the duty ratio to be greater than a default duty ratio.
that is different from the first voltage source (Fig. 23 element Vref: para. 0155), 
wherein the luminance controller (400) causes the potential difference to be less than a default potential difference, and causes the duty ratio to be greater than a default duty ratio (Figs. 7-8; Para. 0111-0113, the duty ratio shown in fig. 7 is considered to be a default duty ratio, and the duty ratio in figure 8 is considered to be the current duty ratio).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Saes to adjust the current into the light emitting diode by adjusting the duty ratio of the input signal in the device disclosed by Kim. The motivation would have been to provide smoother dimming of the LED device (Saes; Para. 0114, 0157). 
	The above rejection also stands for the corresponding system of claim 7 and method of claim 8. 
 
As to claim 3, Kim discloses the luminance controlling unit according to claim 1, wherein the luminance controller controls the duty ratio within a range in which a power consumption per frame image in the pixel array does not exceed a reference power consumption per frame image (Para. 0066, 0085). 
The above rejection also stands for the corresponding system of claim 9 and method of claim 14. 

As to claim 13, Saes teaches the luminance controlling method according to claim 8, wherein the potential difference that is dynamically controlled is always less than or equal to the default potential difference (Fig. 7, It is considered the default driving signal under normal driving. Hence, it can be seen in figure 8 that the potential difference is less than the default potential difference during controlled is always greater than or equal to the default duty ratio (Similarly, the duty ratio is greater than the default duty ratio during dimming. Para. 0113-0114). 
 The above rejection also stands for the corresponding system of claim 18 and method of claim 19.  
	
Claims 4-6, 10-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Saes as applied to claims 1 above, and further in view of Li (US 2004/0012545 A1, hereinafter “Li”).

As to claim 4, Kim does not explicitly disclose the luminance controlling unit according to claim 1, wherein each of the pixels includes the current-driven self-luminescent element, a driving transistor that controls a driving current flowing in the current-driven self-luminescent element, and a switching transistor that writes a signal voltage based on the image signal into a gate of the driving transistor, and 
the luminance controller applies, to a current path including the driving transistor and the current-driven self-luminescent element, the voltage pulse that has the duty ratio that is greater than the default duty ratio and of which peak value is the potential difference. 
However, Li (Fig. 1) teaches the luminance controlling unit according to claim 1, wherein each of the pixels includes the current-driven self-luminescent element (OLED), a driving transistor (TFT2) that controls a driving current flowing in the current-driven self-luminescent element, and a switching transistor (TFT1) that writes a signal voltage (DL) based on the image signal into a gate of the driving transistor (TFT2), and 
the luminance controller applies, to a current path including the driving transistor and the current-driven self-luminescent element, the voltage pulse (V) that has the duty ratio that is greater than the default duty ratio and of which peak value is the potential difference (Kim and Saes; as discussed above teaches applying a duty ratio that is greater than the default duty ratio and of which peak value is the potential difference i.e. the difference between ELVDD and ELVSS).
	It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Li in a device disclosed by Kim/Saes as discussed above. The motivation would have been to include a driving circuit to drive a display element in a pixel (Li; Para. 0009).
The above rejection also stands for the corresponding system of claim 10 and method of claim 15. 
 
As to claim 5, Kim (Fig. 3 element 210) discloses the luminance controlling unit according to claim 4, wherein the luminance controller performs the dynamic control of the potential difference and the duty ratio after an automatic brightness limiting operation (Para. 0075), the automatic brightness limiting operation limiting the driving current by correcting the image signal to cause the signal voltage to be less than the signal voltage based on the image signal (Para. 0076-0077, 0083). 
The above rejection also stands for the corresponding system of claim 11 and method of claim 16. 
 
As to claim 6, Kim (Fig. 8) discloses the luminance controlling unit according to claim 5, wherein the luminance controller controls the duty ratio within a range in which a power consumption per frame image in the pixel array does not exceed a reference power consumption per frame image (Step 820, when OPR is smaller than the reference value), the reference power consumption being a power consumption in a condition where the automatic brightness limiting operation is not performed (Steps 840-860; Para. 0108-0109, 0111).
The above rejection also stands for the corresponding system of claim 12 and method of claim 17. 

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Lee et al. (US 10,825,377 B2) discloses adjusting a duty cycle in a LED display device (Fig. 3). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625     

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625